          Case 5:19-cv-00249-JM Document 23 Filed 06/04/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

LINDAN KAYLOR                                                                   PLAINTIFF
ADC #168239

v.                                   No: 5:19CV00249-JM

TONI SHOCKEY, Chaplain; and
LINDA DYKES, Warden,
ADC Delta Regional Unit                                                      DEFENDANTS



                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 4th day of June, 2020.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
